
	

114 HR 4192 IH: To amend the Internal Revenue Code of 1986 to clarify the valuation rule applicable to the early termination of certain charitable remainder unitrusts.
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4192
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Mr. Tiberi (for himself, Mr. Rangel, Mr. Young of Indiana, Mr. Larson of Connecticut, Mr. Neal, and Mr. Paulsen) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the valuation rule applicable to the early
			 termination of certain charitable remainder unitrusts.
	
	
		1.Clarification of valuation rule for early termination of certain charitable remainder unitrusts
 (a)In generalSection 664(e) of the Internal Revenue Code of 1986 is amended— (1)by adding at the end the following: In the case of the early termination of a trust which is a charitable remainder unitrust by reason of subsection (d)(3), the valuation of interests in such trust for purposes of this section shall be made under rules similar to the rules of the preceding sentence., and
 (2)by striking for purposes of charitable contribution in the heading thereof and inserting of interests. (b)Effective dateThe amendment made by this section shall apply to terminations of trusts occurring after the date of the enactment of this Act.
			
